     Case 2:20-cv-01048-AB-MAA Document 24 Filed 08/07/20 Page 1 of 2 Page ID #:86



 1                                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11

12                                                   Case No.: 2:20-cv-01048-AB-MAA
     ANTHONY SMITH,
13                                                   Hon. Andre Birotte, Jr.
                         Plaintiff,
14                                                   2RDER FOR DISMISSAL WITH
           vs.                                       PREJUDICE
15

16   CHARLES D. SHAW, Trustee of The                 Action Filed: January 31, 2020
     Shaw 2007 Family Trust dated February           Trial Date: Not on Calendar
17
     14, 2007; PATRICIA SHAW, Trustee of
18   The Shaw 2007 Family Trust dated
19   February 14, 2007; and Does 1-10,

20                       Defendants.
21

22

23
           Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
24

25   it, and being fully advised finds as follows:
26
           IT IS ORDERED THAT:
27
           Plaintiff Anthony Smith’s (“Plaintiff”) action against Defendants Charles D. Shaw,
28
                                             1
                       [PROPOSED] ORDER FOR DISMISSAL WITH PREJUDICE
Case 2:20-cv-01048-AB-MAA Document 24 Filed 08/07/20 Page 2 of 2 Page ID #:87
